Case: 19-11079      Document: 00515772150          Page: 1    Date Filed: 03/09/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               March 9, 2021
                                    No. 19-11079                              Lyle W. Cayce
                                                                                   Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Michael Dasean Robinson,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:19-CR-98-1


   Before Jones, Clement, and Graves, Circuit Judges.
   Per Curiam:*
          Michael Dasean Robinson appeals the 340-month sentence imposed
   following his conviction for conspiring to possess with intent to distribute 100
   grams or more of a mixture and substance containing a detectable amount of
   heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846. He argues
   that his sentence was substantively unreasonable because the court applied


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11079     Document: 00515772150          Page: 2   Date Filed: 03/09/2021




                                   No. 19-11079


   what Robinson argues is an unreasonable factor: a man’s (R.B.) suicide
   months after his girlfriend (B.F.) died from heroin Robinson had supplied.
   We agree that the man’s suicide was improperly considered as a sentencing
   factor here, but because the judge expressly stated he would render the same
   sentence even without considering it, the error was harmless, and we
   AFFIRM Robinson’s sentence.
         After Robinson pled guilty to the charged offense, the district court
   moved to sentencing. The presentence report (PSR) calculated an advisory
   guidelines sentencing range of 151 to 188 months of imprisonment. The PSR
   also noted Robinson’s various criminal acts that were not used to determine
   his guidelines range. In November 2017, R.B. and his girlfriend, B.F.,
   obtained heroin and cocaine from Robinson. After using the heroin, B.F.
   immediately experienced blurred vision and ringing in her ears, and she
   needed R.B.’s assistance to get to and from the bathroom. They both fell
   asleep, and the next morning, R.B. awoke to find B.F. dead from an overdose.
   After an unsuccessful stint in rehab, R.B. continued to obtain drugs from
   Robinson until July 2018, when R.B. committed suicide with a firearm.
   B.F.’s mother provided a written statement in which she said she believed
   that B.F. had not tried heroin until the night she died. The PSR noted that
   B.F.’s heroin overdose death could be a basis for an upward departure under
   U.S.S.G. § 5K2.21 or an upward variance.
         The district court explained in a lengthy and thorough recitation that
   it had considered various documents in sentencing Robinson. In particular,
   the court explained how statements included in several of those documents,
   which included victim impact statements and investigative reports, linked
   Robinson to R.B.’s death by suicide.
         The district court then adopted the facts set forth in the PSR, as
   modified by the PSR addenda and the court’s own conclusions, including




                                          2
Case: 19-11079      Document: 00515772150           Page: 3   Date Filed: 03/09/2021




                                     No. 19-11079


   additional findings, which the court indicated were also reasons for an
   upward departure or variance. The district court determined that Robinson
   was “running a virtual supermarket of different kinds of drugs” and that the
   offense charged seriously understated his criminal activities. Additionally,
   the court noted that the conspiracy charged in the information had lasted
   more than one year and that Robinson had employed unusual methods to
   distribute drugs by enlisting the help of his victims, who received free drugs
   for referrals of new customers. He also encouraged others to recruit clients
   for him by passing out his phone number to recovering addicts outside
   methadone clinics. The district court further noted that Robinson had
   enlisted the help of his half-brother to distribute drugs and that Robinson was
   also involved in the distribution of firearms. Finally, the district court noted
   Robinson’s violent tendencies, such as threatening an assault victim and
   brutally beating a pregnant woman who then suffered a miscarriage.
   Robinson declined to make a statement, and his attorney asked only for a
   sentence within the guidelines range.
          Importantly, when he sentenced Robinson to 340-months in prison,
   the judge stated that he would impose the same sentence even if he “had not
   made the definitive finding about the causation between [R.B.’s] suicide and
   the heroin that the defendant supplied to [R.B.] and [B.F.].”
          When determining whether a non-guidelines sentence is substantively
   unreasonable, this court considers “the totality of the circumstances,
   including the extent of any variance from the Guidelines range, to determine
   whether, as a matter of substance, the sentencing factors in section 3553(a)
   support the sentence.” United States v. Gerezano-Rosales, 692 F.3d 393, 400
   (5th Cir. 2012) (internal quotation marks and citations omitted). A non-
   guidelines sentence will be found substantively unreasonable when it
   “(1) does not account for a factor that should have received significant
   weight, (2) gives significant weight to an irrelevant or improper factor, or



                                           3
Case: 19-11079      Document: 00515772150          Page: 4   Date Filed: 03/09/2021




                                    No. 19-11079


   (3) represents a clear error of judgment in balancing the sentencing factors.”
   United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006). “In making this
   determination, [this court] must give due deference to the district court’s
   decision that the § 3553(a) factors, on a whole, justify the extent of the
   variance.” Gerezano-Rosales, 692 F.3d at 401 (internal quotation marks and
   citation omitted).
          We agree with Robinson that in considering R.B.’s suicide, the district
   court used an irrelevant and improper factor. Smith, 440 F.3d at 708.
   Certainly, R.B. was distraught after his girlfriend’s death. However, as
   Robinson argues, suicide is a complicated phenomenon that may be caused
   by any number of preceding events. When R.B. committed suicide months
   after B.F.’s death, he left no note suggesting his motivations. After an
   unsuccessful stint in rehab after B.F.’s death, he had started using drugs
   again and had come into conflict with his father. Indeed, a police officer
   working with the DEA testified that: “[T]here were some messages that
   were sent between [R.B.] and his father. His father was pretty upset in
   regards to some money issues. And obviously, his . . . drug addiction had
   pushed him to do things that his father wasn’t happy with. And I believe,
   based on some of those messages, that he probably killed himself because of
   that.” There was an insufficient basis to attribute R.B.’s death to that of his
   girlfriend, and thus the causal relationship was too attenuated to provide a
   basis for enhancing Robinson’s sentence.
          This error, however, was harmless, in the entire context of the
   sentencing. First, the court considered a broad range of § 3553(a) factors
   involving the defendant’s history and characteristics, which included
   Robinson’s extensive criminal history and his running of “a superstore of
   drugs”; the nature and circumstances of the offense and the seriousness of
   the offense; the kinds of sentences available; his history of violence; the
   guidelines range; the need to promote respect for the law, to provide just



                                         4
Case: 19-11079        Document: 00515772150              Page: 5       Date Filed: 03/09/2021




                                          No. 19-11079


   punishment, to deter future similar criminal conduct by the defendant, and
   to protect the public; and the death of B.F., which Robinson does not dispute
   was the result of an overdose of heroin he supplied.                      See 18 U.S.C.
   § 3553(a)(1), (2)(A)–(C), (3), (4)(A).
           Second, and critically, the court affirmed that he would have
   “imposed the same sentence, even if [he] had not made the definitive finding
   about the causation between [R.B.’s] suicide and the heroin that the
   defendant supplied to [R.B.] and [B.F.].” In United States v. Valdez, 726 F.3d
   684, 698 (5th Cir. 2013), this court concluded that the district court’s
   statement that it would impose the same sentence on remand, even if
   reversed on its interpretation of the guidelines, is evidence of harmless error. 1
           Even without consideration of R.B.’s suicide, the extensive array of
   evidence pertinent to the § 3553(a) factors supports the reasonableness of the
   sentence imposed by the district court. When combined with the court’s
   unequivocal statement that it would have imposed the same sentence even
   without considering R.B.’s suicide, we conclude that the error was harmless.


           1
              See also United States v. Jones, 833 F. App’x 528, 550 (5th Cir. 2020) (The
   “district court’s statements at trial establish that it would have imposed the same sentence
   even if it had not applied” an enhancement, so the enhancement was harmless.); United
   States v. Halverson, 897 F.3d 645, 652 (5th Cir. 2018) (“The crux of the harmless-error
   inquiry is whether the district court would have imposed the same sentence . . . The record
   must show clarity of intent expressed by the district court, but such statements do not
   require magic words.”) (internal citations and quotations omitted); United States v. Ham-
   Molina, 630 F. App’x 243, 245 (5th Cir. 2015) (“Because the district court’s statements
   indicate that it would have imposed the same sentence without the alleged error for the
   same reasons, any error in imposing [an enhancement] is harmless.”); United States v.
   Gutierrez-Mendez, 752 F.3d 418, 430 (5th Cir. 2014) (District court statement that it would
   have given the defendant the same sentence even if it was mistaken in its application of the
   guidelines renders any error harmless.); United States v. Richardson, 713 F.3d 232, 237 (5th
   Cir. 2013) (“[A]ny error in calculating the total offense level was harmless, given the
   district court’s clear statements that it would have imposed the same sentence regardless
   of the correctness in the calculation.”).




                                                5
Case: 19-11079   Document: 00515772150       Page: 6   Date Filed: 03/09/2021




                              No. 19-11079


         Accordingly, the sentence imposed by the district court is
   AFFIRMED.




                                   6